United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4126
                                    ___________

Hugo Acuna-Lapola,                       *
                                         *
             Petitioner,                 *
                                         * Petition for Review of
      v.                                 * an Order of the Immigration
                                         * and Naturalization Service.
Immigration and Naturalization           *
Service,                                 *       [UNPUBLISHED]
                                         *
             Respondent.                 *
                                    ___________

                           Submitted: July 7, 1998
                               Filed: July 9, 1998
                                    ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

       Hugo Acuna-Lapola, a citizen of Guatemala, entered the United States on a non-
immigrant visa. In 1994, the Immigration and Naturalization Service (INS) ordered
Acuna-Lapola to show cause why he should not be deported. Following a hearing, the
Immigration Judge (IJ) found deportability had been established, denied Acuna-Lapola’s
application for asylum and withholding of deportation, and ordered him to voluntarily
depart. The Board of Immigration Appeals (BIA) dismissed his appeal from the IJ’s
order, adopting the reasoning of the IJ, and Acuna-Lapola now petitions for
review. He maintains that he was subject to past persecution, and has a well-founded
fear of future persecution based on his membership in a particular social group and on
his actual and imputed political opinion. Acuna-Lapola also argues here, as he did
before the BIA, that the IJ incorrectly assessed his credibility and applied an incorrect
burden of proof. Reviewing the BIA&s denial of asylum for an abuse of discretion and
the factual findings underlying its refusal to grant asylum under the substantial-evidence
standard, see Feleke v. INS, 118 F.3d 594, 597-98 (8th Cir. 1997), we deny Acuna-
Lapola’s petition.1

        The Attorney General has discretion to grant asylum to a “refugee.” 8 U.S.C.
§ 1158(a) (1994). A refugee is an alien who is unwilling to return to his or her home
country because of “persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political opinion.”
8 U.S.C. § 1101(a)(42)(A) (1994).

       As we believe the IJ articulated a valid reason for discrediting Acuna-Lapola’s
testimony--inconsistent testimony regarding material facts--we defer to the IJ’s
credibility finding, see Hamzehi v. INS, 64 F.3d 1240, 1242 (8th Cir. 1995); Hajiani-
Niroumand v. INS, 26 F.3d 832, 838 (8th Cir. 1994), and we conclude Acuna-Lapola
did not present specific facts establishing he had been the victim of persecution. After
carefully reviewing the evidence, we further conclude that a reasonable fact finder could
find Acuna-Lapola’s fear of persecution was not objectively reasonable. See
Ghasemimehr v. INS, 7 F.3d 1389, 1390-91 (8th Cir. 1993) (per curiam) (applicant
must show alleged fear of future persecution was both “subjectively genuine and

       1
       The Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), amended by Act of
Oct. 11, 1996, Pub. L. No. 104-302, 110 Stat. 3656, repealed 8 U.S.C. § 1105a (1994)
and replaced it with a new judicial review provision. See IIRIRA § 306. As the new
provision does not apply to proceedings that commenced before April 1, 1997, this
court continues to have jurisdiction under 8 U.S.C. § 1105a. See IIRIRA § 309(c).

                                            -2-
objectively reasonable”); Feleke, 118 F.3d at 598 (to overcome BIA&s finding that alien
lacked well-founded fear, he or she must show evidence “was so compelling that no
reasonable fact finder could fail to find the requisite fear of persecution”). Because
substantial evidence supports the denial of asylum, we also affirm the BIA’s denial of
withholding of deportation. See Behzadpour v. United States, 946 F.2d 1351, 1354 (8th
Cir. 1991). After reviewing Acuna-Lapola’s remaining arguments, we conclude they
are without merit.

      Accordingly, we deny Acuna-Lapola’s petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-